The opinion of the Court was delivered by
ICNOX, J.
The defect in the defence was want of proof, showing a reasonable inquiry for the absent distributee. It was known in the neighborhood that he had removed with his family many years prior to the distribution to western Pennsylvania, and it is more than probable that diligent inquiry would have ascertained his residence. At all events, the administrator, standing in the relation of trustee to the heirs of his intestate, was not justified in paying the whole estate to one of the distributees without' any inquiry in reference to the other; and particularly is this so where, as in the present case, it was known that the absent brother had a wife and child before his removal.
As nothing had been heard from David Reed for many years, the law would raise a presumption of his death; and had he been a bachelor when last known or heard from, the presumption would be that he died unmarried and without issue: but as he had a wife and child in full life when he left Adams county, the presumption of his death would not ignore their existence.
The instruction that the plaintiff was entitled to recover was correct, and no more interest seems to have been allowed than was proper. In an unreported case recently decided at Pittsburgh, it was held by this Court that where the residence of a distributee *501was unknown, and could not be ascertained bj reasonable inquiry, an executor was chargeable with interest after twelve months from the settlement of his account. As no inquiry was made in this case, it was right to charge interest after six months.
Judgment affirmed.